 248314 NLRB No. 47DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1To the extent that the General Counsel's answering brief con-stitutes a motion to strike the Respondent's exceptions, the motion
is denied. Although the Respondent takes issue with each of the
judge's conclusions without citing specific sections of the decision
and fails to cite supporting case law, its exceptions are largely credi-
bility based and its brief is specific enough in its citations to the
transcript to comply with the Board's Rules and Regulations.2The Respondent excepts, inter alia, to what it characterizes as anex parte communication between the judge and counsel for the Gen-eral Counsel. The record establishes that the judge telephoned coun-
sel for the General Counsel shortly after being assigned to hear the
instant case in early July 1993 to advise that he would be presiding,
and that the judge asked him in turn to contact the Respondent's
counsel. Such procedural communications are a permitted practice of
judges and are authorized by Sec. 102.130(a) and (b). In the absence
of evidence that a prohibited topic was discussed or that some other,
prohibited conduct occurred, we agree with the judge that the Re-
spondent's due process rights were not impaired.3The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1Unless indicated otherwise, all dates referred to relate to the year1992.Care Manor of Farmington, Inc. and New EnglandHealth Care Employees Union, District 1199,
SEIU, AFL±CIO. Cases 34±CA±5853, 34±CA±5924, 34±CA±5978, and 34±CA±6022July 8, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn October 22, 1993, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed a brief in response.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the record in light of theexceptions and briefs and has decided to affirm the
judge's rulings,2findings,3and conclusions and toadopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Care Manor of Farm-
ington, Inc., Farmington, Connecticut, its officers,
agents, successors, and assigns, shall take the action
set forth the Order.Michael Marcionese, Esq., for the General Counsel.Stuart Bochner, Esq. (Horowitz & Pollack, P.C.), for the Re-spondent.Jonathon Neale, Organizer, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me in Hartford, Connecticut, on July 19 and
20, 1993. The consolidated complaint, which issued on April
27, 1993, was based on unfair labor practice charges filed by
New England Health Care Employees Union, District 1199,
SEIU, AFL±CIO (the Union) on September 24, 1992,1andMarch 17, 1993, in Case 34±CA±5853; November 24, in
Case 34±CA±5924; January 11 and April 27, 1993, in Case
34±CA±5978; and February 16, 1993, in Case 34±CA±6022.
The consolidated complaint alleges that Care Manor of
Farmington, Inc. (Respondent) violated Section 8(a)(1) of the
Act by threatening employees with termination if they con-
tinued to engage in union activities, interrogated employees
regarding their union membership, activities, and sympathies,
and promulgated and maintained a rule prohibiting employ-
ees from talking about the Union or otherwise engaging in
union activities at anytime and anywhere at its facility. The
complaint further alleges that Respondent violated Section
8(a)(1) and (3) of the Act by removing Mary McGhee from
its work schedule on about November 9 and terminating her
on November 18, disciplining Ramonita Bonet on December
14 and 24 through a verbal warning and a written warning
and suspension, and terminating Genowefa Cwil on January
27, 1993, and Barbara Edge on February 7, 1993. It is fur-
ther alleged that the discrimination toward McGhee violated
Section 8(a)(1) and (4) of the Act because it was in retalia-
tion for her testimony at a representation hearing on behalf
of the Union in a related matter.FINDINGSOF
FACTI. JURISDICTIONRespondent, a Connecticut corporation with its office andplace of business located in Farmington, Connecticut (the fa-
cility), is engaged in the operation of a nursing home. During
the 12-month period ending March 31, 1993, Respondent de-
rived gross revenue in excess of $100,000 and purchased and
received at its facility goods valued in excess of $5000 di-
rectly from points outside the State of Connecticut. Respond-
ent admits, and I find, that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act, and has been a health care institution within the mean-
ing of Section 2(14) of the Act.II. LABORORGANIZATIONSTATUS
Respondent admits, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. THEFACTS
Briefly stated, and where relevant discussed more fullybelow, in about August, representatives of Local 348S, Unit-
ed Food & Commercial Workers (Local 348S) appeared at
the facility soliciting employees to sign authorization cards.
Shortly thereafter, the employees contacted the Union, which
obtained authorization cards from the requisite number of 249CARE MANOR OF FARMINGTONemployees and filed a petition with the Board on September10. The unit requested was all nonprofessional employees,
excluding all professional employees, guards, and supervisors
as defined in the Act. A hearing was conducted on Sep-
tember 22 as well as January 20, 1993. A Decision and Di-rection of Election issued on February 25, 1993; by Order
dated May 13, 1993, the Board denied Respondent's request
for review of this decision and an election was conducted on
May 12, 1993.McGhee testified that in about June she and some fellowemployees discussed the possibility of getting a union to rep-
resent them; nothing came from these discussions. In about
August, Local 348S representatives appeared at the facility
handing out literature and authorization cards; she signed an
authorization card for Local 348S. At this time, she and
some fellow employees, including Edge, discussed the possi-
bility of getting a health care union, rather than Local 348S,
because: ``We thought it would be more applicable to our
needs.'' Fellow employee Susan Collins called the Union and
on August 31 Collins told her that she was unable to get in-
volved with it further and she asked McGhee to take the in-
formation and call the Union; McGhee agreed to do so. On
September 8, McGhee called the Union and spoke to David
Pikus, vice president in charge of organizing for the Union.
She told Pikus that Local 348S had been organizing at the
facility and he said that they should have a meeting of the
interested employees as soon as possible. They arranged to
meet at McGhee's house the following evening. The fol-
lowing day McGhee spoke to eight or nine employees about
the meeting; only three, Bonet, Mark Levesque, and Bill
Levesque, attended. At this meeting, they all signed cards for
the Union and Pikus gave them additional cards to get signed
by their fellow employees.Beginning the next day, McGhee brought union authoriza-tion cards to work with her and distributed them to employ-
ees in the breakroom at the facility. She obtained six signed
union authorization cards the first day. On the following day,
apparently, not a workday for her, she went to the facility
to pick up her paycheck and, while she was there, met em-
ployees in the parking lot at the facility and obtained addi-
tional authorization cards at that time. She collected the
signed cards obtained by Bill and Mark Levesque and Bonet,
and gave all these cards to Pikus, who filed the petition with
the Board. Up until the present time, McGhee has continued
attending union meetings and speaking to employees about
signing authorizationIn addition to the facility, Respondent operates a numberof other nursing homes whose employees are represented by
the Union. Contract negotiations for these facilities com-
menced in early October and Pikus asked McGhee to attend
these negotiations with him. She attended three negotiation
sessions with Pikus and Respondent's representatives, which
included Michael Konig, Respondent's president, Respond-
ent's administrator, and Stuart Bochner, Respondent's coun-
sel in the instant matter. Bonet and two or three other em-
ployees attended with Pikus as well. Additionally, beginning
in about mid-September, McGhee arranged for meetings with
herself, interested employees, and union representatives in
the parking lot of a restaurant adjacent to the facility. There
were about five of these meetings where employees who ex-
pressed an interest in the Union were able to speak to rep-
resentatives of the Union. McGhee testified that this parkinglot can be seen from the facility. In about October, the em-ployees began meeting with the union representatives inside
the restaurant. In addition, McGhee, Bonet, and three other
employees attended the hearing at the Board on September
22; McGhee was the only employee to testify at the hearing.
Only Counsel Bochner was present for Respondent at the
hearing.McGhee prepared notices to the employees as a means ofnotifying them of union meetings. She left these notices on
employees' cars in the parking lot and in the breakroom at
the facility. At a union meeting in about early November the
employees decided that they would wear union buttons to
work on November 16. McGhee, and a number of other em-
ployees wore these buttons to work on that day. In addition,
before starting work that day, McGhee distributed union but-
tons to employees arriving for work. During that day a ``su-
pervisor'' told her that Ilene Berkon, the administrator, had
instructed her to tell her to remove her button. McGhee went
to see Berkon, who said that she would have to remove the
button or be subject to disciplinary action. McGhee refused
and Berkon said that she had a problem with her refusal, but
that she would get back to her. Later that day, Berkon told
her that it was all right for employees to wear the buttons
as long as McGhee went around and made sure that the em-
ployees wore their name tags as well. McGhee answered that
she wasn't a supervisor, and it was not her job to enforce
the dress code.Bonet testified that in early September, McGhee told herthat she had contacted the Union and there would be a meet-
ing at her home on September 9; Bonet attended that meeting
and signed an authorization card on that day. In addition,
Pikus gave those attending authorization cards to distribute to
the other employees. Beginning the following day, Bonet dis-
tributed union authorization cards to fellow employees in the
breakroom at the facility. She attended the union meetings at
the restaurant next door to the facility and kept her fellow
employees in the housekeeping department informed of the
meetings, sometimes by phone from her home and some-
times at work during break periods. Like McGhee, beginning
in about October, she attended the bargaining sessions with
Respondent and the Union for Respondent's other facilities.
She also informed her fellow employees of the results of
these bargaining sessions. In addition, she wore a button to
work on November 16.Cwil, who was employed at Respondent as a CNA, signeda union authorization card on September 10. She attended
some union meetings; one was inside the restaurant next to
the facility and the other was outside the restaurant. McGhee
asked her to come to these meetings. Because of her dif-
ficulty with the English language, she could not understand
most of what was said.Edge signed a union authorization card on September 10.In addition, she usually attended the Union's weekly meet-
ings at the adjacent restaurant and made a lot of telephone
calls to employees to encourage them to support the Union
and to attend union meetings. She also wore a union button
to work on November 16.McGhee worked for Respondent as an LPN commencingJune 1991. She began as a per diem employee who fills in
on the schedule and is occasionally written on the schedule
when needed in advance. In September 1991 she requested,
and was granted, a change to a 32-hour position. In January, 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
at her request, she returned to per diem status. In September,a 32-hour-a-week regular position became available on the 7
a.m. to 3 p.m. shift on the wing that McGhee usually worked
on, and McGhee was offered and accepted this ``float'' posi-
tion and worked there until her termination. This meant thatcommencing the end of September or the very beginning of
October, McGhee worked a regular 32-hour-a-week shift.Sharyn Vieira, who had been employed by Respondent asthe director of nurses from 1988 through October 15, testi-
fied that ``sometime in September,'' (she was not certain
whether it was early or late September, although her affidavit
given to the Board states that it was early September) she
was paged several times while she was on one of the units
at the facility and was told that Konig wanted to speak to
her. He asked Vieira about McGhee's work and Vieira said
that McGhee was well respected in the facility, had recently
received an above-average evaluation and she had no prob-
lem with her work. Konig told her that he felt that McGhee
had been organizing for the Union and he didn't want her
``promoting'' the Union at the facility. Vieira did not re-
spond and that was the extent of the conversation. Shortly
thereafter, she heard McGhee being paged to the administra-
tor's office. She also testified that prior to McGhee obtaining
the float position, she (Vieira) discussed it with Berkon in
late September and they agreed that she should be offered
the position.McGhee testified that on that same day she was paged toreport to Berkon's office. When she got there, Berkon told
her that Konig was on the phone and wished to speak to her.
Berkon left and McGhee picked up the telephone in her of-
fice. Konig said that they had never met, but that he would
make it a point to meet her the next time he came to the
facility. He asked her if she was a union representative and
she said that she wasn't; that she was just a worker interested
in organizing under the Union. Konig then said: ``I won't
have that. You can organize on your own time from your
own home, but I will not have it on my property.'' He re-
peated that he would not allow ``campaign organizing on his
property.'' McGhee said that she had the right to organize
in nonwork areas. Konig said: ``No. All areas are work
areas. You are not to come here and do whatever you want.
The talk of a Union is very disruptive and I won't have it.
If you continue to do it you'll be asked to leave.'' Konig
asked if she had any questions. She said that if she had any
questions she would direct them to the Board. That was the
extent of the conversation. After this conversation, she called
Pikus and asked him to file a charge with the Board about
the conversation. The initial unfair labor practice charge,
dated September 24, alleges that on about September 23, Re-
spondent, by Konig, threatened and harassed McGhee be-
cause of her union activities and for testifying at a Board
hearing on September 22. The next unfair labor practice
charge regarding the discharge of McGhee, was not filed
until November 24. On the basis of the date of the initial
charge, together with McGhee's testimony, I find that this
telephone call, as well as Vieira's prior call from Konig, took
place on September 23.Carol Insogna, who had been employed by Respondent ininfection control and as a quality assurance coordinator until
December, testified that sometime in September, Berkon
called her into her office. Berkon said: ``He wants Mary
McGhee out.'' Insogna asked: ``Why? She's an excellentnurse.'' Berkon did not answer, but said, ``Do you know thatif you have union activity going on during working hours,
that grounds to fire somebody.'' Insogna said: ``Yes, but
Mary's not doing that.'' Berkon asked if she knew that for
a fact, and Insogna said that she didn't see any union activ-ity. Berkon asked if McGhee was passing out union cards,
and Insogna said, ``Not in front of me, not when I've been
around.'' Berkon then said: ``Would you ask McGhee for a
Union card?'' Insogna said that she wouldn't do it. Berkon
asked her if she knew anyone who would ask McGhee for
a union card. Insogna, who testified that she was getting a
little nervous by that time, suggested Joan Achilli, the assist-
ant director of nurses, and Berkon told her to get Achilli in
her office. Berkon made her request to Achilli, who said that
she would think about it.Achilli, who was employed by Respondent from 1989through December as a day supervisor and assistant director
of nursing, testified that she overheard a conversation be-
tween Berkon and the then director of nursing, Dolores
Levesque, while she was in the assistant director of nursing's
office. Although she initially testified that it took place in
early October or September, she also testified that it occurred
after Vieira had left Respondent's employ, which Vieira had
testified was October 15. Achilli testified that she was sitting
right next to the wall adjoining the office of the director of
nursing and that Berkon and Levesque spoke loudly, and ``I
couldn't help but hear.'' Berkon told Levesque that they
were not allowed to give McGhee any more time on the
work schedule and it was because of McGhee's union activi-
ties that Konig did not want her to get any more time. After
that, in about November, Berkon and Levesque told her not
to schedule McGhee for any more work. When she asked
why, they gave her no answer.During 1992, until she left Respondent's employ on aboutOctober 15, Vieira made up the nurses' work schedules, with
Achilli's assistance. After Vieira left, Achilli did the sched-
ule for awhile, and then Dolores Levesque began doing the
schedules. The schedules for the licensed personnel are for
2-week periods and are usually posted a week or two before
the period begins. On November 9, McGhee checked the
schedule and saw that there were no hours listed next to her
name for the 2-week period beginning November 12. She
asked Levesque why she was not scheduled to work on those
weeks, and Levesque said that it was because she was a per
diem employee and was called only when needed. McGhee
said that wasn't true, she was a 32-hour employee as of Oc-
tober 1. Levesque said that she would look into it. She made
a similar complaint to Berkon, who also said that she would
look into it. On November 11, McGhee called Levesque who
gave her a 32-hour schedule for the week of November 12
through 18; McGhee asked about the second week of the
schedule and Levesque said that they would see when that
time came, and she would call her at that time. McGhee then
called Berkon and told her that she felt that she was being
discriminated against because she usually received her 2-
week schedule in advance. Berkon told her to hold on, and
then gave her the schedule from November 12 through 18
and said that she would get back to her about the second
week of the schedule.McGhee worked her regular shift on November 12, 13, 16,and 17. On November 12, she met Levesque, who told her
that she had removed her from the schedule because she 251CARE MANOR OF FARMINGTONheard that McGhee was quitting. McGhee said that if shequit, Levesque would be the first to know. Levesque said:
``Let's end it right here. You're on the schedule.'' Later that
day Berkon told her that she had not been put on the sched-
ule because Achilli said that she was quitting. Later that day
she asked Achilli if she had told anyone that she (McGhee)
was quitting, and Achilli said that she hadn't. McGhee was
never assigned to work any day after November 17. On No-
vember 18, she called Levesque, who told her that her serv-
ices were no longer required; Respondent had hired full-time
nurses, and since she was a per diem they would call her as
needed. McGhee said that she was a 32-hour permanent em-
ployee, and Levesque said that she couldn't talk about it and
hung up. Later that day, McGhee called Berkon and told her
that if she was being terminated for lack of work she wanted
a pink slip and would be at the facility the next morning to
pick it up. Berkon said ``fine.'' The next day she went tothe facility; she was told by Levesque that since she was a
per diem employee she would be called as needed. That she
was not terminated and they therefore did not have to give
her a pink slip. Achilli testified that for the 2-week period
beginning November 26, she was short of nurses and had to
contact an outside organization to get some ``pool nurses.''Respondent presented no witnesses as regards this, or anyof the allegations. At the commencement of the hearing,
counsel for Respondent stated that McGhee was not termi-
nated by Respondent. In his brief, counsel for Respondent
states that she, as well as the other alleged discriminatees,
was ``terminated for improper activities and for violating rec-
ognized and proper employee rules of proper conduct.''Shortly after McGhee was terminated, a group of about 25employees (including Edge and Cwil) met at the restaurant
adjacent to the facility and went as a group to talk to Berkon
about McGhee's termination. They went to her office and
were sent to a conference room where they met with Berkon
and ``engaged in some open discussion.'' They asked why
McGhee was terminated, but were never given a reason. In
addition, on December 20 about 25 employees (including
McGhee and Edge) stood on the street adjoining the facility
and distributed leaflets to those entering or leaving the facil-
ity.Bonet had been employed by Respondent in the house-keeping department since 1990. As stated above, she at-
tended the initial union meeting at McGhee's house on Sep-
tember 9, signed a card at that meeting, and subsequently
distributed union authorization cards to other employees. She
also wore a union button to work on November 16 and at-
tended all the latter union meetings, and the Union's negotia-
tions with Respondent for its other facilities. She kept the
housekeeping employees informed of the results of these
meetings either by phone or during lunch breaks; on some
of these occasions her supervisor, Raquel Reyes, was present.
On December 16, she was given a written verbal warning,
dated December 15, stating:Ramonita Bonet violated the 30 day absenteeism policy,which states if any employee within 30 days calls out
of work when scheduled to work twice or more is sub-
ject to disciplinary actions. Dates in question are No-
vember 19±December 11.Bonet could not specifically recall the absences, but she be-lieves that she was sick with asthma on 2 days during this
period, and on each of those days called in sick. When her
supervisor, Raquel Reyes, gave her the warning she said that
it had been ordered by Berkon. Bonet testified that she
knows of another employee, Blanca Diaz, who ``used to call
out all the time for any reason that she have problem witha babysitter or whatever. She never got a warning till late
December.''On December 24, she was given two warnings, one datedDecember 22 and labeled ``written warning,'' and one dated
December 24 and labeled ``final warning.'' The earlier one
states: ``Type C Minor #3, Unsatisfactory work perform-
ance,'' and the second states: ``Type A (Major) #16. Blatant
insubordination in A&B wing nurses' station.'' She testified
that the complaint on the earlier one was that when Berkon
was doing rounds, she saw dirt on the floor. Later, when
they did rounds in the afternoon, they said that they saw the
same spot. She testified that on the day in question she left
work early for a doctor's appointment, and could not com-
plete her regular work assignments. On that occasion she told
Berkon that what she could not complete, she would com-
plete the following day. As to whether this allegation was
true, she testified: ``I guess, because I didn't see what she
did.'' The other warning was for an incident that occurred
on December 24; on that day she was scheduled to do ``a
major cleaning'' in the nurses station, which usually occurs
a few times a year. She testified that the normal routine for
these cleanings is for the room to be emptied before the
cleaner arrived because they use water and chemicals to
clean the room and the medication and other items stored in
the room could be damaged or contaminated if not first re-
moved. She told the nurse in charge to remove the items so
that she could clean the room and the nurse told her that she
couldn't do it because there was no place to put everything.
She told her supervisor that this was not the way it was sup-
posed to be done, that the room was to be empty before they
began, to prevent damage to the contents. However, she
could not remember what, if anything, she did in the room,
although she thought that she assisted another employee in
cleaning the room. At about 1 p.m. that day, she was told
that she was suspended for the remainder of the workday,
which would have ended at 4 p.m. When she was leaving
she was reminded by Reyes that she had to report to work
the following day, Christmas Day: ``If you don't show to-
morrow, you're fired.'' She did work the following day.
Prior to these incidents, Bonet had received two written
``verbal warnings.'' The first, dated dated January 29, 1991,
was a violation of policy of not maintaining an adequate
linen flow. The other one, dated June 22, was also a viola-
tion of policy for failing to attend a scheduled infection con-
trol lecture.Cwil was employed by Respondent as a CNA beginningSeptember 1. As stated above, she signed a union authoriza-
tion card on September 10 and attended two union meetings,
one in the adjacent restaurant and one in its parking lot. She
also participated in the demonstration against McGhee's dis-
charge that resulted in the meeting with Berkon. In this
meeting, she sat a few feet from Berkon. She was employed
by Respondent until late January 1993. At that time she was
called to a meeting with Levesque and her supervisor, Harry
Bowen, Respondent's assistant director of nursing. Levesque 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
gave her a ``pink piece of paper'' and told her that the facil-ity was being taken over by the State and the work would
be too hard for her, so she would have to leave, even thoughshe was a good worker and a nice person. Bowen said that
if she found another job he would give her a good reference.
She begged them to let her stay because it was her first job
since she came from Poland and ``was taking it very seri-
ously.'' They did not relent and she left.Cwil testified that prior to the last week or two of her em-ployment at the facility ``all the time I was complimented.''
During the last week or two there were complaints about her
work: one complaint, about a day before she was fired, was
that while she was out to lunch one of her patients had a
wet diaper. She responded that it couldn't be, because she
checked all the diapers when she left for lunch and they were
dry. Levesque responded that she was lying. In addition, dur-
ing the final week of her employment, Bowen complained
that she was not putting undershirts on the patients. She told
Bowen that the reason for this was that she couldn't find un-
dershirts.Edge was employed by Respondent as an LPN from Feb-ruary 1990 until February 1993. She was involved in the ini-
tial union discussions at the facility following the appearance
of the Local 348S representatives. She signed a union author-
ization card on September 10 and attended weekly meetings
at the restaurant adjacent to the facility. From September
through February 1993 she notified employees, in person and
by phone, on her shift about the progress the Union was
making and the schedule of union meetings. She wore a
union button along with other of the employees on button
day and was one of the employees who participated in the
demonstration protesting McGhee's discharge that resulted in
the meeting with Berkon. She also participated in the dem-
onstration and leafletting outside the facility on December
20.Edge's final day of employment with Respondent was Jan-uary 29, 1993. She had previously requested a 1-week vaca-
tion, which request was granted, and she was scheduled to
return to work on Monday, February 8. At about 9 p.m. on
Sunday, February 7, 1993, she received a telephone call at
home from Levesque, who told her that her services were no
longer required at the facility. Levesque asked her if she had
received a certified letter to that effect from Respondent. She
said that she had not and asked Levesque why she was being
fired. Levesque gave her three reasons at that time: that she
had left her ``med cart'' open, that she did not know the lo-
cation of a CNA, and that she had not performed treatment
on a resident. Edge asked her to be more specific because
it came as a total surprise to her. Levesque said that she
would not discuss it with her until she received the certified
letter. On February 9, she received a certified letter from Re-
spondent postmarked February 8, 1993. She never discussed
the letter with any representative of Respondent. She only re-
turned to the facility to pick up her final paycheck and, by
then, Levesque was no longer employed by Respondent.The first two pages of this letter is a communicationmemo written by Levesque, dated February 1, 1993. Edge
testified that prior to leaving for vacation she was never in-
formed that any of the incidents cited in this letter would be
the basis of disciplinary action. The first incident referred to
in the communication memo refers to the ``med cart'' inci-
dent. A med cart is a rolling cart with safety lock drawerscontaining the residents' medicines. The nurses use thesecarts to transport the medicine to the residents' rooms. Ap-
parently, on the day in question, state inspectors were at the
facility and counseled Edge that she should always keep the
cart within sight or hearing. At one point, while giving medi-
cation to a resident, it was out of her sight. Levesque's com-
munication memo states:During survey Barbara was ``picked up'' by the sur-veyor for not having her med cart in view. That same
day, while making rounds, I found Barbara at a pa-
tient's bedside, back to the door and med cart out of
her view. I counseled her that she must keep sight of
the med cart. She responded that she had been surveyed
... I responded that's fine, but you need to keep your

med cart in view. She appeared irritated. I later learned
that she had been picked up by surveyor. She had made
no attempt to correct this problem.Edge testified that the situation referred to in this memo oc-curred in early January. The inspector from the State saw her
while she was briefly behind a curtain in the resident's room
and told her to keep the cart within view or hearing. When
Levesque saw her, she was in the room, within 6 feet of the
cart. She does not recall Levesque commenting on the situa-
tion at the time.The next incident referred to in the memo states:On another occasion I went to AW looking for aCNAÐI asked Barbara the whereabouts of this CNA.
She responded: ``I don't know. They're big enough,
they know what they have to do.'' I told her that she
was a unit manager and that she needed to supervise
staff, direct their work and know their whereabouts.Edge testified that, as best as she could recollect, this inci-dent occurred in about December. Levesque came by and
said that she was looking for a CNA whose name Edge, at
this time, could not recollect. Edge, who was in the midst
of giving morning medication to her 30 residents, said that
she didn't know where she was, but would be happy to page
her. That was the extent of the incident, and it was never
mentioned again until the telephone call on February 7, 1993.The memo next states:A resident refused his TXÐhe is confused and unableto make decisions for himself. She said he had the right
to refuse. She did not document that she explained the
pros and consequences of not doing the TX.Edge testified that she had no idea what this referred to, andshe was never previously spoken to about this. The memo
next states:Barbara has shown resistance following policies thatneed to be in place to increase efficiency of this facility
and the care to the residents. i.e., giving out med trays.
Not taking responsibility re: staff whereabouts. Not
having positive input re toileting residents, saying,
``This patient has always been incontinent so why toi-
let.''There are specific c/o from family re lack ofÐ[unreadable] after conversations with Barbara. 253CARE MANOR OF FARMINGTON2Apparently, it is customary to schedule Monday hearings, suchas the instant matter, to begin at 11 a.m. to allow travel time for
the judge.Because of these numerous incidents your servicescan no longer be required.Edge testified that the ``policies'' Levesque referred to aboverelates to the residents' meal trays. When Levesque began
working at the facility in about November she established a
rule that the LPNs must hand these trays to the residents.
Edge testified that the State requires that all morning medi-
cine be dispensed to the residents between 8 and 10 a.m. It
is during this period that the CNAs distribute the meals to
the residents. In November, Edge told Levesque that she had
a heavy medical schedule in the morning and she felt that
the CNA did not need her assistance with the meals. As tothe ``toileting'' problem referred to in the memo, she testi-
fied that it probably relates to a situation in about early De-
cember with a resident with an open area of the buttocks.
Levesque disagreed with her treatment method, and she com-
plied with Levesque's request. Nothing was ever said about
the incident again. As to the final allegation of the memo of
complaints from family, Edge testified that she is not aware
of any such complaints.In addition to Levesque's communication memo, the lettercontains a communication memo, dated February 5, 1993,
from Bowen, together with a short note dated January 25,
1993, from Edge to Bowen. Without going into too much de-
tail, it involves the question of whether one of Edge's resi-
dents should be sent to the hospital. Edge testified that one
of these situations involved another nurse who failed to note
a doctor's orders on Christmas Eve. She wrote a memo to
Bowen on January 25, 1993, when the situation was called
to her attention. Neither of these situations was further dis-
cussed with her prior to her receipt of this letter from Re-
spondent on February 9, 1993.As stated above, Edge had been employed by Respondentsince February 1990. Her most recent evaluations were dated
March 1991 and April 1992. In the earlier one, she was rated
excellent in one category, above standard in four categories,
and standard in two categories. Her overall evaluation is
given as above standard. Her April 1992 evaluation gives her
two excellents, and five above standards, with, again, an
above standard overall evaluation. She received a 7.5-percent
increase as a result of this evaluation. Respondent employs
medication error reports which, as the name indicates, reports
errors in medication by the employee. The parties stipulated
that, during the course of her employment, Edge received
three medication error reports, dated April 16 and June 24,
1990, and August 12, 1992. In February 1991, she received
a suspension and final warning for improper administration
of medication. Vieira, who gave her that suspension, testified
that Edge was a very good nurse who gave good care and
got along well with the staff, residents, and families. Achilli
testified that Edge was an excellent nurse who gave excellent
patient care.IV. ANALYSISPrior to discussing the merits of the allegations containedin the consolidated complaint, it is necessary to discuss some
procedural allegations contained in the brief of counsel for
Respondent. Counsel makes two claims, that I improperly
denied him an adjournment of the case and that he was de-
nied the opportunity to cross-examine witness McGhee. As
to the first claim, the consolidated complaint issued on April27, 1993. As is true of all complaints, after stating that thehearing would begin on July 19, 1993, at 11 a.m.,2it states``and on consecutive days thereafter.'' At the commencement
of the hearing on July 19, 1993, for the first time, Counsel
Bochner stated that he had a conflicting court appearance on
the following day and requested an adjournment of the hear-
ing so that it would continue at a later time. Counsel
Bochner stated that he was unaware that the hearing would
require more than 1 day of hearing. General Counsel op-
posed this request that the hearing be continued at a later
time. I denied Counsel Bochner's request for an adjournment
of the case at the conclusion of the first day of hearing. I
noted that the consolidated complaint alleged that five em-
ployees had been discriminated against in violation of Sec-
tion 8(a)(3) of the Act and that Respondent violated Section
8(a)(1) of the Act as well. It is obvious that a complaint of
this magnitude could not be completed in 1 day. Addition-
ally, the consolidated complaint issued 4 months earlier, but
Counsel Bochner waited until the hearing had opened before
making his request that the hearing be adjourned and never
stated a reason why he hadn't made his adjournment request
earlier. Finally, Counsel Bochner, at the hearing and in his
brief, alleges that there were some ex parte communications
between General Counsel and myself regarding the sched-
uling of the hearing. As stated above, the consolidated com-
plaint issued on April 27, 1993, and scheduled the hearing
to begin on July 19, 1993, at 11 a.m., the date and time that
the hearing did begin. I was assigned the case approximately
2 weeks earlier at which time I called General Counsel, told
him that I was assigned to hear the case and to notify coun-
sel for Respondent of that fact. This allegation by Counsel
Bochner that I had ex parte communications with General
Counsel regarding scheduling of the case is simply not true.
As the case began as scheduled 4 months earlier I am uncer-
tain as to what these communications would have been. I
therefore reject this allegation. The case continued on the
second day, August 20, 1993, and Counsel Bochner appeared
on that day. At the conclusion of General Counsel's case,
Counsel Bochner presented no witnesses on behalf of Re-
spondent. I therefore reject this argument of counsel for Re-
spondent.Counsel Bochner also alleges that he was improperly de-nied the opportunity to cross-examine witness McGhee.
McGhee testified as a witness for General Counsel. At the
conclusion of her testimony, General Counsel gave Counsel
Bochner McGhee's affidavits pursuant to the Jencks' Act, 18
U.S.C. §3500. I initially gave counsel 20 minutes to read

over the affidavits and, at his subsequent request, I gave him
an additional 5 minutes. When I requested that he begin
cross-examination of witness McGhee, Counsel Bochner re-
fused, saying that he needed additional time so that he could
write out the contents of McGhee's affidavit, claiming that
it established that she committed perjury in her testimony in
the representation hearing. Counsel for General Counsel ob-
jected to this use of the affidavit, and I informed Counsel
Bochner that, under Jencks, the affidavit is to be used solely
for purposes of cross-examination. I informed him that, if
that were his true purpose, he could make a Freedom of In- 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
formation Act request to obtain the affidavit or that he couldattempt to cross-examine McGhee about the alleged untrue
testimony, or could attempt to move the affidavit into evi-
dence. He refused all these suggestions and, when I again
told him to begin cross-examination he refused and, instead,
continued to copy the contents of the affidavit. I then ex-
cused witness McGhee.It seems somewhat disingenuous of Counsel Bochner toallege that I deprived him of the right to cross-examine
McGhee when I gave him that opportunity on a number of
occasions and, instead, he refused my direction and acted im-
properly in copying the affidavit, rather than using the affi-
davit to cross-examine McGhee, as is provided by Jencks.
Additionally, even after acting improperly, he could have re-
trieved the right to cross-examine McGhee by subpoening
her, which he failed to do. It should be noted that although
Counsel Bochner refused to follow my directions to begin
cross-examination of witness McGhee, his conduct was not
so contemptuous as to warrant further action against him pur-
suant to the Board's Decision in Advance Waste Systems,306 NLRB 1020 (1992).It is initially alleged that Respondent, through Konig, onabout September 23, violated Section 8(a)(1) of the Act by
threatening employees with discharge if they continued to
engage in union activities, interrogated employees regarding
their union activities, and promulgated and maintained a rule
prohibiting employees from talking about the Union, or en-
gaging in other union activities, at anytime, anywhere, in the
facility. The testimony in support of these allegations comes
from McGhee and Vieira, each of whom I found to be cred-
ible witnesses. The testimony is additionally credible because
the events occurred on September 23, a day after McGhee
testified at the representation hearing for the Union. The fact
that no evidence was presented by Respondent to contradict
their testimony further supports this finding. Vieira testified
that after Konig talked to her on the phone about McGhee,
she heard McGhee being paged to Berkon's office. McGhee
testified that she was told to take a telephone call in
Berkon's office. When she picked up the phone, it was
Konig, who asked her if she was a union ``representative.''
Although it is not clear whether he was being sarcastic in
using this word or whether he used a different word like
``supporter,'' this question, by the president of Respondent to
an employee seated in the administrator's office, clearly con-
stitutes unlawful interrogation and violates Section 8(a)(1) of
the Act. When McGhee answered that she was simply an
employee interested in organizing under the Union, Konig
answered: ``I won't have that. If you continue to do it, you'll
be asked to leave.'' I find that this constitutes a threat of dis-
charge if McGhee continued to engage in union activities and
therefore violates Section 8(a)(1) of the Act. Konig then told
her: ``You can organize on your own time from your own
home, but I will not have it on my property.'' When
McGhee objected that she had the right to organize in non-
work areas, Konig answered: ``No; all areas are work areas.''
Konig was therefore prohibiting organizing activity in both
nonwork areas and on nonworking time. This is presump-
tively invalid under Beth Israel Hospital v. NLRB, 437 U.S.483 (1978). As Respondent presented no evidence to dispute
this, I find that the promulgation and maintenance of this
rule, as stated to McGhee on September 23, violated Section
8(a)(1) of the Act.The remaining allegations involve alleged 8(a)(1) and (3)violations; the allegation regarding McGhee's discharge in-
volves Section 8(a)(1) and (4) as well because of her testi-
mony at the representation hearing on September 22.
McGhee began working for Respondent in June 1991, first
as a per diem employee, then a regular 32-hour employee,
then, at her request, back to per diem status, and then, effec-tive October 1, she returned to regular 32-hour status.
McGhee was obviously the leader in the Union's attempt to
organize the employees at the facility: she called the Union
initially and arranged to have the first meeting at her house
and notified employees of the meeting. In addition to attend-
ing subsequent meetings and the Union's negotiations for
other of Respondent's facilities, she attended the Board's
representation hearing on September 22, and was the only
employee to testify on behalf of the Union. If there was any
question about Respondent's knowledge of these activities,
and attitude toward it, this was quickly dispelled the fol-
lowing day when Konig called Vieira, asked about McGhee's
work, and told her that he didn't want McGhee engaging in
union activities in the building. At the conclusion of that dis-
cussion, Konig called McGhee and engaged in the 8(a)(1)
violations discussed above.McGhee worked, at least, 4 days 32 hours a week throughNovember 9. On that day she saw that she was not scheduled
to work on the 2-week schedule beginning November 12.
When McGhee called Levesque and Berkon about this, she
was given 32 hours of work for the week of November 12,
but no work thereafter. Levesque's first explanation for her
lack of assignments was that she was a per diem employee,
which is not correct. Subsequently, Levesque said that she
was not scheduled because she heard that McGhee had quit
her employment with Respondent, also not true. On the fol-
lowing week when McGhee went to pick up her pink slip,
Levesque told her that since she was a per diem employee
she would be called as needed, therefore she was not termi-
nated and would not be given a pink slip. This is further
complicated by the fact that at the hearing counsel for Re-
spondent stated that McGhee was not terminated, yet in his
brief he states that she was terminated.In addition to these shifting positions regarding McGhee'stermination, there is ample evidence of animus toward her
and her activities on behalf of the Union. The September 23
comments by Konig to Vieira and McGhee are certainly evi-
dence of animus on Respondent's part. Further, in Sep-
tember, Berkon told Insogna that Konig wanted McGhee
``out,'' and asked her to spy on McGhee to see if she was
engaged in union activities. Shortly thereafter, Achilli over-
heard Berkon telling Levesque that they were not to give
McGhee any more work, on Konig's orders, and it was be-
cause of her union activities. Shortly thereafter, they told
Achilli not to schedule McGhee for any more work; no rea-
son was given. Under Wright Line, 251 NLRB 1083 (1980),General Counsel has clearly satisfied his burden of estab-
lishing that McGhee's union activity was a motivating factor
in Respondent's decision to terminate her. The animus, shift-
ing positions, and Achilli's testimony of the conversation she
overheard and Berkon's direction to her not to assign work
to McGhee, leaves no doubt that this burden was satisfied.
It is therefore Respondent's burden to establish that the same
action would have taken place even in the absence of her
union activities. Respondent produced no evidence in this re- 255CARE MANOR OF FARMINGTONgard and none appears in the record. I therefore find that Re-spondent removed McGhee from its work schedule on about
November 9, and terminated McGhee on about November
18, in violation of Section 8(a)(1) and (3) of the Act. In ad-
dition, as the animus began on September 23, a day after
McGhee testified at the representation hearing, I find that her
termination and removal from the work schedule also vio-lates Section 8(a)(1) and (4) of the Act.Bonet received a verbal warning on December 15 and twowarnings and a 3-hour suspension without pay on December
24. Bonet, who began her employment with Respondent in
1990, attended the union meeting at McGhee's house on
September 9, at which time she signed a union authorization
card, wore a button to work on November 16, and distributed
cards to other employees and notified them of the union
meetings. In addition, she attended all the union meetings
and the Union's negotiations with Respondent for its other
facilities. Bonet's situation is not as obvious as McGhee's:
here there is no overt animus, shifting explanations, or
``smoking gun.'' However, the evidence establishes that Re-
spondent was aware of her support for the Union. She wore
the union button on November 16, attended the negotiations
along with McGhee, a few other employees, and the union
representatives, and spoke to her fellow employees about the
Union's actions, sometimes in the presence of Reyes, her su-
pervisor. In addition, Reyes told her that Berkon had ordered
her to give her, at least, the first warning. I therefore find
that General Counsel has sustained his burden under WrightLine. The ultimate question therefore is whether Respondenthas satisfied its burden that it would have given her the
warnings and suspended her even absent her union activities.
I find that it has not. Respondent presented no witnesses. The
evidence establishes that she has been employed by Re-
spondent since 1990. Prior to December 16, she received two
verbal warnings: one in January 1991 and the second on June
22. She was given the December warnings and suspension
within a month or two of exhibiting her support for the
Union and about a month after McGhee's unlawful termi-
nation. In addition, at least the first warning was directed by
Berkon, who was directly involved in McGhee's unlawful
termination. Finally, the incidents, together with the other
evidence in the hearing, convinces me that Respondent used,
or created, this incidents as a pretext to suspend Bonet and
give her these warnings. I therefore find that the warnings
and suspension of Bonet violate Section 8(a)(1) and (3) of
the Act.Cwil was employed by Respondent for a short period, butduring this period she signed a union card and attended two
union meetings. More importantly, in about late November,
she was one of the employees who met with Berkon to pro-
test McGhee's termination. This occurred about 2 months
prior to her discharge and, until that time, her work had
never been criticized. When she was terminated in late Janu-
ary 1993, she was told that the reason was that the facility
was being taken over by the State and the work would be
too hard for her. General Counsel has sustained its burden
on the basis of this testimony. The only testimony of dif-
ficulties that Cwil encountered at work was her testimony
that in the final week or two of her employment she received
complaints regarding her work; one involved a resident who,
allegedly, had a wet diaper and the other complaint was that
she was not putting undershirts on the residents. Cwil had re-cently emigrated from Poland. She testified with much sin-cerity and credibility that this was her first job in the United
States and she was taking it very seriously. Respondent's
lack of a defense and the transparent nature of the reason
that Respondent gave her for firing her, convinces me that
the Respondent has not satisfied its burden under WrightLine. The termination of Cwil, on about January 27, 1993,therefore violates Section 8(a)(1) and (3) of the Act.Edge had been employed by Respondent since February1990. She was involved in the initial union discussions in the
summer, signed a union card, and attended the weekly union
meetings. In addition, she notified her fellow employees of
union meetings and union progress at the facility. There can
be no question that Respondent was aware of her union sym-
pathies because she wore a button to work on button day,
attended the meeting with Berkon to protest McGhee's termi-
nation, and participated in the demonstration and leafletting
at the facility on December 20. On the night before Edge
was to return to work after a vacation, she received a call
from Levesque, who told her that she was terminated. When
she asked for the reason she was given three reasons and told
that the reasons were set out in a letter that Respondent sent
to her. The evidence establishes that this letter was not sent
to Edge until the following day. To refer to this situation as
``suspicious'' is to give Respondent the benefit of the doubt.
General Counsel has clearly sustained his burden under
Wright Line.The evidence convinces me that Respondent has not sus-tained its burden under Wright Line. The reasons given forher discharge are so obviously pretextual that I find it unnec-
essary to evaluate the allegations against Edge. What is clear
is that the first she learned of these allegations and her termi-
nation was the night before she was scheduled to return to
work after a 1-week vacation. Levesque mentioned three in-
cidents and a letter that Edge should have received detailing
these incidents. In fact, the letter was not sent out until the
following day and contained additional incidents not men-
tioned by Levesque. In addition, the letter refers to incidents
that occurred in November, December, and in January 1993,
as well as alleged incidents that she was unaware of, and she
had never previously been counseled about any of these inci-
dents. I therefore find that by terminating Edge on February
7, 1993, Respondent violated Section 8(a)(1) and (3) of the
Act.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), (7), and (14) of the
Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act in thefollowing manner:(a) By interrogating its employees regarding their unionactivities and sympathies.(b) Threatening to discharge its employees if they continueto engage in union activities.(c) Promulgating and maintaining an unlawful no-solicita-tion rule for employees at the facility.4. Respondent violated Section 8(a)(1) and (3) of the Actin the following manner: 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''(a) Removing McGhee from its work schedule on aboutNovember 9, and terminating her on about November 18.(b) Giving written warnings and a 3-hour suspension toBonet on December 14 and 24.(c) Discharging Cwil on about January 27, 1993, and Edgeon about February 7, 1993.5. Respondent violated Section 8(a)(1) and (4) of the Actby removing McGhee from the work schedule and termi-
nating her on about November 18, 1992.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be ordered to
cease and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.As I have found that Respondent unlawfully terminatedMcGhee, Cwil, and Edge I shall recommend that Respondent
be ordered to offer each of them immediate reinstatement to
their former positions of employment or, if those positions
no longer exist, to substantially equivalent positions, without
prejudice to their seniority or other rights and privileges, and
to expunge from its files any references to these termi-
nations. I shall also recommend that Respondent be ordered
to make them whole for any loss they suffered as a result
of the discrimination against them. Bonet was suspended for
3 hours and that is the amount of backpay due her. In addi-
tion, I shall recommend that the warnings she received in
December be expunged from her file. Backpay shall be com-
puted in accordance with F.W. Woolworth Co.
, 90 NLRB289 (1950), and New Horizons for the Retarded, 283 NLRB1173 (1987). See generally Isis Plumbing Co., 138 NLRB716 (1962).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Care Manor of Farmington, Inc., Farm-ington, Connecticut, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Threatening its employees that if they continued to en-gage in union activities they would be fired.(b) Interrogating its employees about their union activities.
(c) Promulgating and maintaining a rule prohibiting itsemployees from talking about the Union or engaging in
union activities anywhere and at any time at the facility.(d) Discharging, terminating, suspending, or giving warn-ings to its employees in retaliation for their activities on be-
half of the Union or for giving testimony at a Board pro-
ceeding.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer McGhee, Cwil, and Edge immediate reinstate-ment to their former positions of employment or, if those po-
sitions are no longer available, to substantially similar posi-
tions without prejudice to their seniority or other rights and
privileges, and make them whole for the loss they suffered
as a result of the discrimination against them in the manner
set forth in the remedy section of the decision.(b) Make whole Bonet by paying her for her 3 hours lostdue to the unlawful suspension, with interest.(c) Expunge from its files all mention of these unlawfulterminations, warnings, and suspension and notify McGhee,
Bonet, Edge, and Cwil that this has been done and that evi-
dence of this unlawful activity will not be used as a basis
of future actions against them.(d) Preserve and, on request, make available to the Boardor its agents for examination or copying all records and doc-
uments necessary to analyze and determine the amount of
backpay owed to these employees.(e) Post at its facility in Farmington, Connecticut, copiesof the attached notice marked ``Appendix.''4Copies of thenotice, on forms provided by the Regional Director for Re-gion 34, after being signed by Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
on receipt and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to em-
ployees are customarily posted. Reasonable steps shall be
taken by Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBYORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
interrogate our employees regarding theiractivities on behalf of New England Health Care Employees
Union, District 1199, SEIU, AFL±CIO (the Union) or any
other labor organization.WEWILLNOT
threaten our employees with discharge forengaging in activities on behalf of the Union.WEWILLNOT
promulgate and maintain rules prohibitingemployees from soliciting support for the Union at anytime
or anywhere at our facility.WEWILLNOT
discharge, terminate, suspend, warn, or oth-erwise discriminate against our employees because of their
support for, or activities on behalf of, the Union or for giving
testimony at Board proceedings. 257CARE MANOR OF FARMINGTONWEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of rights guaranteed
by Section 7 of the Act.WEWILL
make whole Mary McGhee, Ramonita Bonet,Genowefa Cwil, and Barbara Edge, with interest, for any loss
of earnings they suffered as a result of our discrimination
against them, and WEWILL
offer McGhee, Cwil, and Edgefull and immediate reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent jobswithout prejudice to their seniority or other rights and privi-leges.WEWILL
expunge from our files any reference to the ter-minations, suspension, and warnings given to these employ-
ees and WEWILL
notify them in writing that this has beendone and that evidence of this unlawful action will not be
used as a basis for future action against them.CAREMANOROF
FARMINGTON, INC.